DETAILED ACTION

Applicants’ response filed 2/10/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Certified priority papers have not been received. 
Application is pending. 

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Amended claim 1 recites: 

    PNG
    media_image1.png
    451
    647
    media_image1.png
    Greyscale


A method and apparatus for validating operation of a data volume on a storage medium. A data integrity component is provided which writes data blocks to the volume in a sequence, each data block storing a sequence number and also write status information specifying the sequence numbers of those preceding data blocks in the stream which are still being written to the volume at the time the data block is generated. Data validation is performed by reading back the stored data blocks from the volume and checking that the sequence numbers stored in them match those that should be present based on the sequence numbers stored in the write status information of the last-written data block found on the volume.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



    PNG
    media_image1.png
    451
    647
    media_image1.png
    Greyscale

The claim states, “…wherein the test data, that enables identification of causes of failures, comprises host specific fields, storage specific fields, and cache states, wherein the cache states include data before and after changes to the cache states…” 
It is not exactly clear what data is stored for the cache states before and after the caches states. 
If the host specific fields are limited to a certain amount of space then it would not be possible to store caches states before and after. In other words, it appears the cache is not updated based on claim language. 
Based on the specification (i.e., page 22, lines 9-10 and Figure 3 step 360) it appears the caches states are updated each time. Therefore it is not clear exactly what this limitation is stating. 
Independent claims 10 and 19 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. Applicants are requested to review all claims and make corrections as needed. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear and do not appear to be patentably distinct over the prior arts. Essentially, the claims state to write host data and test data into storage memory and then read the data for validation. Additional pertinent prior arts have been cited for Applicants’ review. Applicants are encouraged to formulate claim language that clearly states the novelty of the application. Prior art rejections are maintained in view of remarks made herein—at least for now. See prior office actions for details. If Applicants believe an interview with the Examiner might advance prosecution, then they are invited to contact the Examiner with proposed amendments for a discussion. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112